Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the process furnace comprising a firebox containing a burner and a tube must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 is objected to because of the following informalities:  the phrase ".  Appropriate correction is required.
Claim 13 is objected to for depending on a subsequent claim, claim 16. A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, and 3 each recite “before feeding the gas to the burner” at the end of each claim. The limitation “the gas” renders the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element. For examination purposes, this limitation is interpreted as an oxidant gas and/or a fuel gas, as disclosed in the humidification step in each claim prior to the feeding step.
Claim 9 recites “a first temperature of 20-50°C” in paragraph 2, line 2, as well as “a second temperature of 40-75°C” in paragraph 3, line 2, where the second temperature “is at least 5°C higher must be at least 5°C higher than the first temperature, rendering the example scenario presented impossible. 
Claim 14 recites the limitation “the gas”, which render the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing one of the previously recited gases (and if so, which of the previously recited gases is being specified?) or disclosing a gas in addition to the previously recited gases. For examination purposes, this limitation is interpreted as an oxidant gas and/or a fuel gas, as disclosed in claim 1. 
Claims 4-8, 10-13, and 15-16 are rejected by virtue of dependency on claim 1.
Claims 17 and 18 are rejected by virtue of dependency on claim 2.
Claims 19 and 20 are rejected by virtue of dependency on claim 3. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Early et al (US 6159395 A).
Regarding Claim 1, Early et al teaches a method for reducing NOx emission (Column 5, lines 1-3) from a process furnace (Figure 2, 23) comprising a firebox (Column 6, line 67 to Column 7, line 1) containing a burner (Column 7, lines 7-9) and a tube (Figure 6, 25), the method comprising: subjecting an oxidant gas and/or a fuel gas to humidification (Figure 2, 37), thereby obtaining a humidified gas; and superheating the humidified gas (Figure 2, 27) with an external waste heat stream (Figure 2, gas exiting furnace through tube 25) before feeding the gas to the burner (Column 7, line 19).
 Additionally, it should be noted that the step of superheating the humidified gas is anticipated by Early et al in light of the definition of the term ‘superheating’ as defined by the applicant in paragraph 0029 of their specification, “as used herein refers to the step of heating the oxidant gas further after humidification.”
Regarding Claim 2, Early et al teaches a method for combusting fuel gas with oxidant gas (Column 8, lines 47-49) in a process furnace (Figure 2, 23) comprising a firebox (Column 6, line 67 to Column 7, line 1) containing a burner (Column 7, implied in lines 7-9) and a tube (Figure 6, 25), the method comprising: subjecting an oxidant gas and/or the fuel gas to humidification (Figure 2, 37), thereby obtaining a humidified gas; and superheating the humidified gas (Figure 2, 27) with an external waste heat stream (Figure 2, gas exiting furnace through tube 25) before feeding the gas to the burner (Column 7, line 19).
Regarding Claim 4, Early et al teaches wherein the oxidant gas is combustion air (Column 2, lines 62-63). 
Regarding Claim 8, 
Regarding Claim 11, Early et al teaches wherein the waste heat stream is a product or reformed gas to an air cooled heat exchanger (Column 7, lines 58-60).
Regarding Claim 15, Early et al teaches wherein the process furnace is a steam reforming furnace (Column 2, lines 21-24).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Early et al in view of Guillet et al (US 5,178,210 A).
Regarding Claim 5, Early et al teaches all the required limitations of the claimed method, except Early et al does not teach an oxidant gas and/or fuel gas that is to be subjected to humidification that has a temperature of 0-30°C.
However, Guillet et al teaches an oxidant gas (Column 6, lines 47-48) that is to be subjected to humidification has a temperature of 0-30°C (Column 6, line 48).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the temperature of the fuel gas at the humidification stage in view of the teachings of Guillet et al to best make use of a low-temperature waste heat stream, which the apparatus taught by Guillet is designed to utilize.
Claims 6 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Early et al in view of Bin et al (KR 100948515 B1).
Regarding Claim 6, Early et al teaches all required elements, except Early et al does not teach wherein the humidification step results in a humidified gas of 20-50°C.
However, Bin et al teaches wherein the humidification step results in a humidified gas of 20-50°C (Page 4, “the combustion air of the boiler in the air preheating and humidifying device 4 is about 30-50°C”). 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the humidification step of Early et al to produce a humidified gas in the temperature range taught by Bin et al to better accommodate the use of low-temperature waste heat streams.
Regarding Claim 16, Early et al does not teach pre-heating the oxidant gas and/or the fuel gas.
However, Bin et al teaches pre-heating the oxidant gas and/or the fuel gas (Page 4, “air preheating and humidification that preheats and humidifies combustion air”). 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the method of Early et al to include pre-heating in view of the teachings of Bin et al to ensure the oxidant gas and/or the fuel gas is at a suitable temperature for humidification and subsequent steps in the method disclosed by the applicant. 
Regarding Claim 17, Early et al does not teach pre-heating the oxidant gas and/or the fuel gas.
However, Bin et al teaches pre-heating the oxidant gas and/or the fuel gas (Page 4, “air preheating and humidification that preheats and humidifies combustion air”).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the method of Early et al to include pre-heating in view of the teachings of Bin et al to ensure the oxidant gas and/or the fuel gas is at a suitable temperature for humidification and subsequent steps in the method disclosed by the applicant. 
Regarding Claim 18, Bin et al also teaches preheating the oxidant gas, wherein the oxidant gas is combustion air (Page 4, “air preheating and humidification that preheats and humidifies combustion air”).
Claim 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Early et al in view of Novak et al (US 20140212823 A1).
Regarding Claim 7, 
However, Novak et al teaches wherein the humidified gas is superheated to a temperature of 40-75°C (Paragraph 0021, temperature of the fourth flue gas stream 140). 
Furthermore, the temperature range for superheating the humidified gas as disclosed by the applicant is a known results-effective variable because altering the temperature of the humidified air changes total NOx output of a combustion process inside of a furnace (see Clean Air Technology Center report, pages 9-10).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system to operate in a lower temperature range in an effort to reduce NOx emissions and accommodate a low-temperature waste heat stream, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Regarding Claim 10, Early et al does not teach wherein the external waste heat stream used for superheating has a temperature of 55-90°C. 
However, Novak et al teaches wherein the external waste heat stream (Paragraph 0021, third flue gas stream 130) used for superheating has a temperature of 55-90°C (Paragraph 0020, temperature of the third flue gas stream 130).
Furthermore, the temperature range for superheating the humidified gas as disclosed by the applicant is a known results-effective variable because altering the temperature of the humidified air changes total NOx output of a combustion process inside of a furnace (see Clean Air Technology Center report, pages 9-10).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system to operate in a lower temperature range in an effort to reduce NOx emissions and accommodate a low-temperature waste heat stream, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); .
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Early et al.
Regarding Claim 9, Early et al teaches the method subjecting the oxidant gas to humidification, thereby obtaining a humidified gas having a first temperature (Column 6, line 57); superheating the humidified gas with an external waste heat stream, thereby obtaining a humidified gas to a second temperature (Column 6, line 64), which second temperature is at least 5°C higher than the first temperature (Column 6, line 64); and feeding the humidified gas to the burner (Column 7, line 11).
Early et al does not teach a humidified gas having a first temperature of 20-50 °C, or superheating the humidified gas to obtain a humidified gas to a second temperature of 40-75 °C. 
However, the first and second temperatures in the ranges disclosed by the applicant are a known results-effective variable because altering the final temperature of the humidified air changes total NOx output of a combustion process inside of a furnace (see Clean Air Technology Center report, pages 9-10). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the teachings of Early et al operate in the temperature ranges disclosed and enable the use of a lower temperature waste heat stream in the interest of reducing NOx emissions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the 
Regarding Claim 12, Early et al teaches wherein humidification is conducted in a humidifier (Figure 2, 37) using water (Column 4, line 1) having a temperature of 25-50°C (Column 4, lines 15-17).
Early et al does not teach wherein humidification is conducted in a humidifier using water having a temperature of 25-50 °C.
However, temperatures in the ranges disclosed by the applicant are a known results-effective variable because altering the temperature of the humidified air changes total NOx output of a combustion process inside of a furnace (see Clean Air Technology Center report, pages 9-10). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the humidification step of Early et al to match the temperature ranges obtained in the claimed invention and enable the use of a lower temperature waste heat stream, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the prior combination of Early et al in view of Bin et al and in further view of Peter (US 5044935 A).
Regarding Claim 13, the combination as applied to Claim 16 teaches a pre-heating step, but does not teach wherein the pre-heating is conducted in an air pre-heater system comprising a forced-draught fan or an induced-draught fan or both.  
Peter teaches wherein the pre-heating (Column 6, lines 41-43) is conducted in an air pre-heater system (Figure 1, X’) comprising a forced-draught fan (Figure 2, D).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the pre-heating step of the prior combination to include a forced-draught fan in view of the teachings of Peter to improve combustion air conduction in the direction of the burner.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Early et al in view of Westermark (US 4799941 A).
Regarding Claim 14, 
However, Westermark also teaches wherein the gas is heated to a temperature above 0°C prior to humidification (Column 3, line 66). 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the temperature of the fuel gas at the pre-heating stage taught by Early et al in view of the teachings and temperature range of Westermark to prepare the combustion air for humidification and subsequent superheating steps. 
Claims 3 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ruhl et al (US 5567398 A) in view of Ranasinghe et al (US 6,389,794 B2).
Regarding Claim 3, Ruhl et al teaches a method for heating a tube (Figure 5, 152) comprising process gas (Column 13, lines 48-49) to a temperature above 500°C (Column 14, line 55) in a process furnace (Figure 5, 150) comprising a firebox (Figure 5, 154) containing a burner (Figure 5, burner comprising nozzles 167 and air distribution plate 160, which provides flames for heating in combustion chamber 153) and the tube. 
Ruhl et al does not teach a method comprising: subjecting an oxidant gas and/or a fuel gas to humidification, thereby obtaining a humidified gas; and superheating the humidified gas with an external waste heat stream before feeding the gas to the burner.
However, Ranasinghe et al teaches a method comprising: subjecting a fuel gas to humidification (Figure 3, 160), thereby obtaining a humidified gas; and superheating the humidified gas (Figure 3, 164) with an external waste heat stream (Column 4, lines 47-51) before feeding the gas to the burner (Figure 3, flow arrow out of 164 to combustion chamber 114).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the heating method of Ruhl et al to include a humidification and subsequent superheating step in view of the teachings of Ranasinghe et al to improve thermodynamic efficiency and promote chemical reaction.
Regarding Claim 19, Ruhl et al in view of Ranasinghe et al teaches pre-heating the oxidant gas and/or the fuel gas (Ruhl et al Column 10, lines 44-46).
Regarding Claim 20, Ruhl et al in view of Ranasinghe et al teaches wherein the oxidant gas is combustion air (Ruhl et al Column 12, lines 3-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 8:30-6:30, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK P YOST/Examiner, Art Unit 3762      

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762